Judgment and order unanimously affirmed, with costs. We are of opinion that the jury were justified in concluding that there was negligence on the part of the master in permitting the skid to be held where the ropes would necessarily chafe; so that if we were to assume that the fellow-servants were negligent in not obtaining a proper rope, such negligence was of a concurring character only. The master is not absolved from liability where his negligence concurs with that of fellow-servants. Present — Kelly, P. J., Rich, Jayeox, Manning and Kapper, JJ.